Citation Nr: 1027626	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-31 730	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to higher initial ratings for lumbosacral strain, 
rated noncompensable prior to May 7, 2008, and 10 percent since.

2.  Entitlement to an initial rating higher than 10 percent for 
left plantar lesions.
 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 2003 
to April 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2008-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that granted service connection for lumbar strain 
residuals effective from May 1, 2007, and assigned a 
noncompensable rating and granted service connection for left 
plantar lesions effective from May 1, 2007, and assigned a 10 
percent rating.  The Veteran has appealed for higher initial 
ratings.  

In pertinent part of an October 2008-issued rating decision, the 
RO assigned an earlier effective date of May 1, 2006, for 
service-connected lumbar strain and assigned a 10 percent rating 
for lumbar strain effective May 7, 2008.  The RO assigned an 
earlier effective date of May 1, 2006, for a 10 percent rating 
for left plantar callosities.  The Board will consider a higher 
lumbar spine rating and a higher left plantar lesions rating for 
any portion of the appeal period.  


FINDINGS OF FACT

1.  Throughout the appeal period, range of motion of the lumbar 
spine has been no worse than to 95 degrees of forward flexion, 20 
degrees of extension, 40 degrees of right and left lateral 
bending, and to 40 degrees in right and left rotation.  

2.  Lumbar muscle spasm, guarding, or localized tenderness that 
does not result in abnormal gait or abnormal spinal contour is 
shown.

3.  There has been no incapacitating episode of intervertebral 
disc syndrome, no radiculopathy, and no neurologic deficit due to 
the lumbar spine disability.  

4.  Throughout the appeal period, left plantar lesions have been 
manifested by four painful callosities of the left foot that 
require routine debridement, urea lotion, custom-molded 
orthotics, and shoe-gear modification; functional impairment of 
the left foot due to pain on use is shown.

5.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the lumbar spine 
disability or the left plantar lesions disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for lumbar 
strain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71, Plate V, § 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for an initial 20 percent rating for lesions of 
the left foot are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This 
notice was provided in April 2007, March 2008, and again in May 
2008.

The claimant challenges the initial evaluations assigned.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. Id. at 490-91.  Because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of 
the claims.  This duty includes providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment records.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then a total 
rating based on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating assigned 
after service connection was established.

In Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Court 
held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

Lumbar Spine Rating

Spine disabilities are rated under the General Rating Formula for 
Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis (see 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Lumbar strain has been rated noncompensable prior to May 7, 2008, 
under Diagnostic Code 5237.  The following rating criteria apply 
to Diagnostic Code 5237: 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine......................................
................................................................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical spine.  30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.....20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the 
height.....................................
.......................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

The Veteran underwent VA compensation examinations in February 
and May 2008.  These reports reflect that throughout the appeal 
period, lumbar spine limitation of motion has been no worse than 
to 95 degrees of forward flexion, 20 degrees of extension, 40 
degrees of right and left lateral bending, and to 40 degrees in 
right and left rotation.  These ranges of motion, when added-up, 
total to 275 degrees.  The Veteran complained of muscle spasm and 
painful motion.  X-rays showed facet hypertrophy, although the 
physician did not offer a diagnosis of degenerative arthritis.  
There was no incapacitating episode, radiculopathy, or neurologic 
deficit.  The physician noted that the Veteran was not working, 
but was in school learning a new trade.  

Ankylosis or limitation of motion of the thoracolumbar spine to 
30 degrees or less is not shown.  Thus, a 40 percent rating is 
not more nearly approximated.  

Neither forward flexion of the thoracolumbar spine to greater 
than 30 degrees but not greater than 60 degrees, nor muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, is shown,  Thus a 20 percent rating is not 
more nearly approximated; however, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour is shown, therefore the schedular criteria for a 
10 percent rating are more nearly approximated for the entire 
appeal period. 

Comparing the ranges of motion and other manifestations to the 
rating criteria, it is clear that the criteria for a schedular 
rating greater than 10 percent are not more nearly approximated.  
The tenets of DeLuca dictate that the rating schedule itself does 
not control the ultimate rating assigned, however.  A greater 
rating may be based on additional functional impairment, such as 
pain on use.  In this case, the Veteran cannot lift anything 
heavy and has trouble bending and squatting.  His symptoms are 
not relieved by Darvon and exercise.  

Considering the Veteran's competent, credible reports of low back 
pain and considering that VA regulation requires that where a 
part becomes painful on use, it must be regarded as seriously 
disabled (38 C.F.R. § 4.40), the evidence does support a rating 
higher than 10 percent.  Thus, the Board will allow that the 
lumbar spine should be schedularly rated 20 percent disabling due 
to additional functional impairment.  

Although the RO based the effective date for a higher rating upon 
the date of a VA examination report, that examination report does 
not indicate a distinct time period in which the service-
connected disability met the criteria for different ratings.  
Moreover, 38 C.F.R. § 4.2 states that it is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability present.  Because 
the evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings therefore is not necessary.  Hart, supra.  

After consideration of all the evidence of record, the Board 
finds that for the entire appeal period, a 20 percent rating 
should be granted under Diagnostic Code 5237.  

Left Foot Disability 

The service-connected left foot disability is rated under 
Diagnostic Code 5299-5284.  Under Diagnostic Code 5284, moderate 
residuals of foot injury warrant a 10 percent evaluation.  A 20 
percent evaluation requires moderately severe residuals.  A 30 
percent rating requires severe residuals.  Actual loss of use of 
the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2009).

The Veteran underwent VA podiatry treatment in January 2007 and 
compensation examinations of his left foot in February and May 
2008.  The January 2007 report reflects complaints of pain 
emanating from the left 5th metatarsal phalangeal joint and 
callosity over the left 5th toe.  The examiner recommended 
routine debridement, urea 20 percent lotion, custom-molded 
orthotics, and shoe-gear modification.  If these did not help, 
then left 5th metatarsal osteotomy with internal fixation was 
recommended.   

A February 2008 VA compensation examination report reflects that 
the Veteran walked with a cane due to left foot pain.  He could 
not run at all or stand for long periods.  He was currently 
employed but not working due to foot pain.  The diagnosis was 
four callosities "over" the left foot [although one lesion is 
clearly a plantar lesion].  A May 2008 VA compensation 
examination report contains similar facts and diagnosis.

The facts above demonstrate that throughout the appeal period, 
left plantar lesions have been manifested by four painful 
callosities of the left foot that require routine debridement, 
urea lotion, custom-molded orthotics, and shoe-gear modification.  
Functional impairment due to pain on use is shown.  

Because there is no clear criteria by which moderate foot injury 
residuals may be distinguished from moderately severe residuals, 
and because VA must regard a part that is painful on use as 
seriously disabled, the benefit of the doubt will be resolved in 
favor of the Veteran.  The criteria of a 20 percent rating for 
the left foot are more nearly approximated.  The evidence does 
not contain factual findings that demonstrate distinct time 
periods in which the left foot disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal.  A staged rating for left foot lesions 
therefore is not necessary.  Hart, supra.  

After consideration of all the evidence of record, the Board 
finds that for the entire appeal period, a 20 percent rating 
should be granted for the left foot under Diagnostic Code 5284.  

Extraschedular Consideration

38 C.F.R. § 3.321(b) (2009) provides that where the disability 
picture is so exceptional or unusual that the normal provisions 
of the rating schedule would not adequately compensate the 
veteran for his service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, and is raised by the record, the Board must provide 
adequate reasons and bases for its decision to not so refer it.  
Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In this case, the veteran has not asserted nor does the evidence 
suggest that a schedular rating is inadequate or that exceptional 
or unusual circumstances exist.  Thus, referral to VA's Central 
Office for consideration is not necessary.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A 20 percent initial rating for lumbar strain is granted for the 
entire appeal period, subject to the laws and regulations 
governing payment of monetary benefits.

A 20 percent initial rating for left foot plantar callosities is 
granted for the entire appeal period, subject to the laws and 
regulations governing payment of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


